Citation Nr: 1032336	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive disorder, 
to include as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Eric L. Worsham, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1985 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned at a April 2010 
video hearing at the North Little Rock, Arkansas, RO.  A 
transcript of the hearing is of record and was reviewed.


FINDING OF FACT

The most probative medical evidence concludes that the Veteran's 
major depressive disorder is not directly caused or chronically 
worsened by his service-connected migraine headaches.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated by 
active duty service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in September 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The September 2008 letter 
provided this notice to the Veteran.  

The Board observes that the September 2008 letter was sent to the 
Veteran prior to the October 2008 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009); See Pelegrini v. Principi, 18 Vet. App. 112 
(2004), and Dingess, supra.  

Additionally the Board notes that the Veteran was provided notice 
regarding the requirements for secondary service connection in a 
July 2009 notice letter.  38 C.F.R. § 3.310(a) (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that 
the letter was sent after the October 2008 rating decision.  In 
this regard, the notice provided in the July 2009 letter fully 
informed the Veteran of the requirements under 38 C.F.R. § 
3.310(a) and Allen, supra, and after the notice was provided the 
case was readjudicated and a September 2009 statement of the case 
(SOC) was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Therefore the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the issue 
of entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected migraine 
headaches, the Veteran was afforded an examination in August 2009 
with an addendum in September 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examination 
and opinion obtained in this case are more than adequate, as they 
are predicated on a full reading of the private and VA medical 
records in the Veteran's claims file and provided a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of entitlement to service connection for 
major depressive disorder, to include as secondary to service-
connected migraine headaches, has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).
Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Significantly, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
a service connected disability is required.

The Board notes initially that the Veteran does suffer from major 
depressive disorder, as diagnosed in various VA and private 
treatment reports, including the  August 2009 C&P examination.  
The August 2009 examiner diagnosed the Veteran on Axis I, with 
major depressive disorder, severe, with psychotic features.  The 
Veteran was previously diagnosed with depression in a July 2008 
VA treatment note.  As such, the Board finds that the Veteran 
does have a current disability as required under 38 C.F.R. § 
3.303 (2009).  

With regard to the Veteran's service treatment records, the Board 
notes that the Veteran's July 1985 entrance examination noted 
that the Veteran's was psychiatrically normal, and the 
accompanying medical history did not note any depression.  The 
Veteran's January 1988 exit examination also noted that the 
Veteran was determined to be psychiatrically normal, and again, 
the report of medical history did not note any depression.  
Indeed, there is no mention in the service treatment records of 
any psychiatric problem, including depression.

With consideration of the above, the Board notes that while the 
Veteran does have a current disability, there is no evidence of 
that disability having been incurred during the Veteran's active 
duty service, indeed, the Veteran does not claim that his 
depression was incurred during active duty service, but rather 
that it is secondary to his service-connected migraine headaches.  
As such the Board finds that the Veteran is not entitled to 
direct service connection for his currently diagnosed major 
depressive disorder.

As previously noted, the Veteran was afforded a C&P examination 
in August 2009.  The examiner was asked to determine if the 
Veteran's major depressive disorder was the result of or 
chronically worsened by the Veteran's service-connected migraine 
headaches.  In this regard, the examiner opined that there is no 
evidence linking the Veteran's major depressive disorder to his 
migraine headaches.  An addendum to the opinion was added 
subsequently in September 2009 noting again that the Veteran's 
major depressive disorder is not related to his service-connected 
migraine headaches, adding additionally that the Veteran himself 
has never implicated his migraines as a cause of his depression 
to any treatment provider including the August 2009 VA examiner.  
The Board acknowledges the October 2009 private treatment record 
in which the Veteran's treating physician Dr. R.W. noted that the 
Veteran's depression is as likely as not secondary to the 
Veteran's service-connected migraines.  However, as will be 
further explained below, the Board finds that this opinion is not 
supported by the record.  As such, the Board finds that the 
August 2009 VA examiner's opinion is of greater probative weight 
with regard to the issue of whether the Veteran's major 
depressive disorder is secondary to his service-connected 
migraine headaches.  

The Board notes that with regard to the October 2009 private 
treating physician's statement, the examiner provided a form that 
noted that the Veteran was diagnosed with major depressive 
disorder, recurrent severe with psychotic features and further 
noted that the Veteran's c-file was reviewed.  The form then 
provided the examiner with two choices with regard to the 
relationship between the Veteran's mental illness and his service 
connected disability:  "as likely as not" or "more likely than 
not."  As noted above, the examiner chose the former.  The Board 
notes that there were no options on the form that allowed for the 
mental disorder not to be related to a service-connected 
disorder.  Furthermore, the form containing the private 
physician's opinion also did not provide a rationale for this 
opinion.  

Upon careful consideration of the conflicting evidence in this 
case, the opinion of the examiner who performed the August 2009 
VA examination is the most persuasive, as it reflects a full 
review of all medical evidence of record, is supported by 
detailed explanation with supporting rationale.  Additionally, 
the VA opinion reflects access to the findings from the Veteran's 
treatment records.  The VA examiner reviewed the complete claims 
file and was able to more adequately address the salient question 
as to the origin of the Veteran's major depressive disorder and 
the relationship between it and his service-connected migraine 
headaches.

In contrast, the opinion offered by the private physician is 
considerably weakened by the fact that while the examiner noted 
having reviewed the Veteran's claims file, there is no specific 
reference as to what the private physician reviewed.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion).  

The Board does recognize that the Court has recently held that 
claims file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion may 
not be discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private medical 
opinion is credible in light of all the evidence.  In fact, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the Veteran which formed the basis for the opinion.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may 
reject such statements of the Veteran if rebutted by the overall 
weight of the evidence).

In this case, the private medical opinion is contradicted by the 
overall evidence.  In this regard, the evidence, to include 
various VA and private treatment records, fails to show that the 
Veteran ever mentions his migraine headaches in relation to his 
problems with depression.  The August 2009 VA examiner's opinion 
notes that the Veteran did not seek any treatment for depression 
between 1993 and 2008 and further notes that none of the 
psychiatric treatment reports of record note that the Veteran 
attributed his depression to his migraine headaches.  Indeed, the 
Veteran did not attribute his depression to his migraine 
headaches even at the August 2009 VA examination.  In contrast, 
the private physician's opinion makes no note of this and does 
not in any way discuss the discrepancy, indeed the private 
physician fails to provide any rationale at all for his opinion.  

The record shows that the Veteran first sought treatment for 
depression in 1993.  The Veteran stated in various statements as 
well as at his April 2010 video hearing that after completing the 
prescription he was given at the time, in 1993, he did not again 
seek treatment for depression until 2008.  The Board acknowledges 
the Veteran's statements at his April 2010 video hearing that he 
was embarrassed to seek treatment and that he probably had 
depression all along, but did not seek help.  During this time 
the record indicates that the Veteran continued to suffer from 
frequent migraine headaches.  It was not until 2008 when the 
Veteran began having marital problems and problems at his job in 
addition to his frequent migraine headaches, that the Veteran 
started having problems again with depression.  When viewed 
against the background of the entirety of the evidence, the 
private physician's opinion fails to provide an explanation or 
rationale with regard to why the Veteran's migraines did not 
result in major depressive disorder for the period of time 
between 1993 and 2008 or why the Veteran never associated his 
depression with his migraines.  

After weighing all the evidence, the Board finds greater 
probative value in the August 2009 VA examiner's conclusion, and, 
in light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing an 
adequate statement of reasons and bases where the expert has 
fairly considered material evidence which appears to support the 
Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 
(1995).  Therefore, the Board finds the opinion from the August 
2009 C&P examination to be of greater probative value than the 
private medical opinion.  The private medical opinion, while not 
discounted entirely, is entitled to less weight.

Finally the Board notes the Veteran's statements that he suffers 
from depression resulting from his service-connected migraine 
headaches and while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including the 
severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, the possibility of a causal relationship 
between one disability and another requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his major depressive disorder is 
related to his service-connected migraine headaches.

While the medical evidence does show that the Veteran currently 
suffers from major depressive disorder, the evidence of greater 
probative weight dissociates the Veteran's currently diagnosed 
major depressive disorder from his service-connected migraine 
headaches.  As such, the Board finds that the Veteran's currently 
diagnosed major depressive disorder is not caused by or 
aggravated by the Veteran's service-connected migraine headaches.  
Therefore the preponderance of the evidence is against the 
Veteran's claim of secondary service connection for major 
depressive disorder.  Consequently, the benefit- of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for major depressive disorder, 
to include as secondary to service-connected migraine headaches, 
is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


